Exhibit Summary Description of Director Compensation Element of Compensation for Non-Management Directors (other than the Chairman)1 Dollar Value Annual Board Cash Retainer $60,000 Annual Committee Chair Cash Retainer (other than Audit and Compensation Committees) $7,500 Annual Audit Committee Chair Cash Retainer $15,000 Annual Compensation Committee Chair Cash Retainer $10,000 Per Meeting Fee (Board and Committees) $2,000 Annual Equity Award $92,500 (in restricted stock units) Initial Equity Award $80,000 (in restricted stock units) 1 Non-employee directors may elect to defer cash compensation under a Director Deferred Compensation Agreement. Chairman Compensation: Salary (August 1, 2009 through December 31, 2009) $360,000 Annual Board Cash Retainer (after December 31, 2009) $125,000 Annual Equity Award after December 31, 2009 $92,500 Per Board Meeting Fee (after December 31, 2009) $2,000 Stock Ownership Guidelines:Each director must hold three (3) times the "Annual Board Cash Retainer" or "Salary" as applicable, in Alpha Natural Resources, Inc.'s common stock (including any securities convertible or exercisable into its common stock) after five (5) years of service on the Board.
